Douglas, J.
The record in the case at bar contains several “C-19” fee billing forms submitted by Thompson’s attending doctor, Dr. Palkowski, to the Bureau of Workers’ Compensation. The billing forms contain checked boxes indicating that Thompson was not disabled. The commission, relying exclusively on these forms, denied Thompson temporary total disability compensation for the period beginning on October 26,1986 and running through July 8,1988.
*587Thompson contends that the C-19 fee billing forms do not constitute evidence upon which a denial for temporary total disability compensation can be based. In support, Thompson relies on this court’s decision in State ex rel. Riggs v. Oak Lake Farms, Inc. (1986), 26 Ohio St.3d 173, 176, 26 OBR 149, 151, 497 N.E.2d 720, 722-723. We agree with Thompson’s contention, if not his analysis of Riggs, and find that the commission erred in relying on the C-19 billing forms to deny his claim.
In Riggs, the commission denied the claimant’s request for permanent total disability compensation and attempted to defend its order by discrediting a doctor’s report that this court concluded was definitive evidence of the claimant’s permanent and total disability. The doctor in Riggs opined in the medical report that the claimant was permanently and totally disabled. However, the doctor had also submitted C-19 fee billing forms that contained checked boxes indicating that the claimant’s disability was “temporary total,” not “permanent total.” Relying on the C-19 billing forms, the commission argued that the doctor’s medical report was unreliable evidence of the description of the claimant’s disability. We rejected the commission’s argument, setting forth three reasons:
“First, the ‘C-19’ form is designated a ‘fee bill.’ Its purpose is to allow the treating physician to be reimbursed for services rendered — not to provide a medical record of the claimant’s condition or history, or to state an opinion of the claimant’s level of disability. Second, such forms are often filled out by secretaries or bookkeepers, who simply report the claimant’s legal status (in terms of disability) according to the determination of the bureau. Last, the description of the appellant’s disability on Dr. Korb’s ‘C-19’ forms as ‘temporary total’ is accurate, because, at the time the forms were submitted, the appellant’s last legally recognized disability was that of ‘temporary total’; and, even though Dr. Korb was of the opinion that the appellant had a permanent total disability, it would have been inaccurate to state on his ‘fee bill’ that the appellant’s disability was ‘permanent.’ ” (Emphasis sic.) Id., 26 Ohio St.3d at 176, 26 OBR at 151, 497 N.E.2d at 722-723.
As correctly urged by Thompson, Riggs establishes that the purpose of a C-19 fee billing form is not to provide a medical record of the claimant’s condition or history, or to set forth an opinion of the claimant’s level of disability. Rather, the purpose of such a form is simply to apprise the Bureau of Workers’ Compensation of the amount the treating physician is seeking for services rendered. In this regard, a C-19 fee billing form cannot be used as evidence by the commission to impeach a report designed to advise of a claimant’s medical condition. Riggs, and our holding today, accurately reflect the realities of the workers’ compensation system. Accordingly, any reliance by the commission on the C-19 fee billing forms as evidence of Thompson’s disability was clearly an abuse of discretion.
*588Thompson also contends that a finding by this court that the commission abused its discretion in relying on the C-19 fee billing forms to deny his claim necessitates the issuance of a full writ ordering the commission to award him temporary total disability compensation for the period in question. According to Thompson, returning the cause to the commission to review his claim “for the third time is an exercise in futility.”
We agree with Thompson that the record in this case contains ample medical evidence to support an award of temporary total disability compensation for the period in question. The record contains an “Attending Physician’s Questionnaire” and numerous C-84 medical forms submitted by Dr. Palkowski that support Thompson’s claim. We also agree with the court of appeals that “the C-84 form is a long standing and commonly used form for the reporting by physicians regarding the condition and extent of disability of a claimant.” Notwithstanding, in our continuing deference to the commission, we believe that the commission should be given a chance to review Thompson’s claim without consideration of Dr. Palkowski’s C-19 fee billing forms.
Accordingly, the judgment of the court of appeals is affirmed, and a limited writ is issued that returns the cause to the commission for further consideration and amended order.

Judgment affirmed and limited writ allowed.

Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer and Lundberg Stratton, JJ., concur.
Cook, J., dissents.